Case 2:19-cv-08550-VBF-PD Document 22 Filed 10/26/20 Page 1 of 1 Page ID #:86



  1

  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    CARLTON SIMS,                            Case No. CV 19-08550-VBF (PD)
12                      Plaintiff,             ORDER ACCEPTING REPORT
            v.                                 AND RECOMMENDATION OF
13
                                               UNITED STATES
14    JASMIN HERRERA,                          MAGISTRATE JUDGE
15                      Defendant.
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
      records on file, and the Report and Recommendation of United States
18
      Magistrate Judge. No objections to the Report and Recommendation have
19
      been filed. The Court accepts the Magistrate Judge’s Report and adopts it as
20
      its own findings and conclusions.
21
            IT IS THEREFORE ORDERED that the Complaint and entire action be
22
      dismissed without prejudice.
23
24
      DATED: October 26, 2020                    /s/ Valerie Baker Fairbank
25
26                                          VALERIE BAKER FAIRBANK
                                          UNITED STATES DISTRICT JUDGE
27
28
